     Case 2:19-cv-02069-GMN-VCF Document 26 Filed 08/12/20 Page 1 of 3



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      DANA SNIEGOCKI, ESQ.
 3    Nevada Bar No. 11715
      E-mail: dsniegocki@hkm.com
 4    HKM EMPLOYMENT ATTORNEYS LLP
      1785 East Sahara, Suite 300
 5    Las Vegas, Nevada 89104
      Tel: (702) 805-8340
 6    Fax: (702) 920-8112
      Attorneys for Plaintiff
 7
                                         DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9     MITCHELL E. HARPER,
                                                      CASE NO.: 2:19-cv-02069-GMN-VCF
10                 Plaintiff,
                                                          STIPULATION AND ORDER TO
11     vs.                                                STAY DISCOVERY PENDING
                                                          THE COURT’S RULING ON
12     NEVADA PROPERTY 1, LLC dba                         DEFENDANT’S MOTION TO
       COSMOPOLITAN OF LAS VEGAS,                         DISMISS (ECF NO. 9)
13
               Defendants.                                (FIRST REQUEST)
14

15

16
             Plaintiff MITHCELL E. HARPER and Defendant NEVADA PROPERTY 1, LLC, by
17
      and through their counsel of record, stipulate to stay discovery pending the Court’s ruling on
18    Defendant’s Motion to Dismiss (ECF No. 9), which seeks dismissal of all claims in Plaintiff’s

19    Complaint.

20           In assessing a request to stay discovery, the Court decides whether it is necessary to

      speed the parties along in discovery or whether it is appropriate to delay discovery and spare
21
      the parties the associated expense. Tradebay, LLC v. Ebay, Inc., 278 F.R.D. 597, 603 (D. Nev.
22
      2011). To make this assessment, the Court takes a “preliminary peek” at the merits of the
23
      purportedly dispositive motion, though, importantly, this “preliminary peek” does not prejudge
24


                                               Page 1 of 3
     Case 2:19-cv-02069-GMN-VCF Document 26 Filed 08/12/20 Page 2 of 3



 1
      the outcome of the motion, it merely evaluates whether an order staying discovery is warranted.
 2    Id. The Motion to Dismiss in this instant action is the type warranting a stay of discovery as
 3    Defendant has sought to dismiss five out of the six causes of action asserted by Plaintiff.

 4    Moreover, no discovery is required to make a determination on the Motion to Dismiss and the

      Motion to Dismiss raises threshold legal issues (e.g., statute of limitations, failure to exhaust
 5
      administrative remedies, and preemption). Accordingly, requiring the parties to conduct
 6
      discovery on claims that may be dismissed and may not be curable by amendment would cause
 7
      an unnecessary expense on the parties and potentially log the Court’s docket with unnecessary
 8
      discovery disputes on these claims. Additionally, because Defendant moved to dismiss the
 9    claims, Plaintiff has not been apprised of which factual allegations Defendant intends to admit,

10    and which Defendant intends to deny.        Nor has Plaintiff been apprised of the defenses

11    Defendant intends to assert. Plaintiff believes this would limit his ability to conduct full

      discovery while the Motion to Dismiss is pending. Plaintiff disputes the arguments made in
12
      Defendant’s Motion to Dismiss but agrees that the motion is of the type warranting a stay of
13
      discovery.
14
      ///
15    ///
16    ///

17    ///

18    ///

      ///
19
      ///
20
      ///
21
      ///
22    ///
23    ///

24


                                                Page 2 of 3
     Case 2:19-cv-02069-GMN-VCF Document 26 Filed 08/12/20 Page 3 of 3



 1           In light of the foregoing, the parties request a stay of discovery until a decision

 2    on Defendant’s Motion to Dismiss is issued. The parties further stipulate and agree to

 3    submit their Proposed Discovery Plan and Scheduling Order within ten (10) calendar

 4    days of a decision on Defendant’s Motion to Dismiss.

 5

 6    Dated this 12th day of August, 2020.

 7

 8      HKM EMPLOYMENT                                      JACKSON LEWIS P.C.
        ATTORNEYS LLP
 9
        /s/ Jenny L. Foley                                  By: /s/ Lisa A. McClane__________
10      Jenny L. Foley, Ph.D., Esq.                         Lisa A. McClane NV Bar No. 10139
        Nevada Bar No. 9017                                 Daniel I. Aquino NV Bar No. 12682
11      1785 East Sahara, Suite 300                         JACKSON LEWIS P.C.
        Las Vegas, Nevada 89104                             300 S. Fourth Street, Suite 900
12      Tel: (702) 805-8340                                 Las Vegas, Nevada 89101
        E-mail: jfoley@hkm.com                              Tel: (702) 921-2460
13      Attorneys for Plaintiff                             Email: lisa.mcclane@jacksonlewis.com
                                                            Email: daniel.aquino@jacksonlewis.com
14                                                          Attorneys for Defendant
15

16
                                                  ORDER
17
                                                  IT IS SO ORDERED:
18

19
                                                  UNITED STATES MAGISTRATE JUDGE
20
                                                  DATED:       8-12-2020
21

22

23

24


                                                Page 3 of 3
